
	

113 HR 4246 IH: Good Samaritan Protection for Construction, Architectural, and Engineering Volunteers Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4246
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Reichert (for himself, Mr. Matheson, and Mr. Gary G. Miller of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide construction, architectural, and engineering entities with qualified immunity from
			 liability for negligence when providing services or equipment on a
			 volunteer basis in response to a declared emergency or disaster.
	
	
		1.Short titleThis Act may be cited as the Good Samaritan Protection for Construction, Architectural, and Engineering Volunteers Act.
		2.FindingsThe Congress finds the following:
			(1)The construction, architectural, and engineering industries provide a valuable service in times of
			 disasters and emergencies.
			(2)The construction, architectural, and engineering industries answered the call on September 11,
			 2001, and the days afterwards to assist in the search, recovery, and
			 clean-up efforts in New York City and Arlington, Virginia, as well as in
			 the aftermath of Hurricane Katrina.
			(3)The expertise and equipment brought forth for the search, recovery, and other efforts greatly
			 advanced and improved the efficiency of these efforts.
			(4)Such efforts by the construction, architectural, and engineering industries make it safer for
			 police, firefighters, and other rescue workers to work on search and
			 recovery efforts.
			(5)The services provided by the construction, architectural, and engineering industries improve the
			 safety of the public by the assessment, containment, and mitigation of
			 conditions that threaten life and property.
			(6)Construction companies and architectural and engineering entities were faced with lawsuits as a
			 result of their voluntary efforts on behalf of their fellow citizens in
			 New York City and the Gulf Coast.
			(7)Providing construction contractors and architectural and engineering entities qualified immunity
			 from liability when providing services in this type of volunteer activity
			 helps to ensure that such services will be available in the future in
			 times of need.
			3.Provision of qualified immunity from liability for negligence to construction, architectural, and
			 engineering entities when providing services or equipment on a volunteer
			 basis in response to a declared emergency or disaster
			(a)Liability protectionWhen a construction entity provides emergency construction assistance, or an architectural or
			 engineering entity provides emergency architectural or engineering
			 assistance, on a voluntary basis, in good faith, and without expectation
			 of compensation, and the entity or an employee of such entity negligently
			 causes harm, the entity and the employee, if applicable, are not jointly,
			 severally, or individually liable in damages for that harm. Nothing in
			 this section shall be construed as providing immunity for gross negligence
			 or willful misconduct.
			(b)DefinitionsIn this section:
				(1)The term construction entity means a person, sole proprietorship, partnership, limited liability company, or corporation in the
			 regular business of providing construction assistance.
				(2)The term architectural or engineering entity means a person, sole proprietorship, partnership, limited liability company, or corporation in the
			 regular business of providing architectural or engineering assistance.
				(3)The term construction assistance means materials, labor, equipment, or services for construction-related activities, including
			 construction, demolition, repair, clean-up, alteration, and remediation.
				(4)The term architectural or engineering assistance means professional services of an architectural or engineering nature, as defined by State law, if
			 applicable, that are required to be performed or approved by a licensed
			 professional architect or engineer.
				(5)The terms emergency construction assistance and emergency architectural or engineering assistance mean construction assistance and architectural or engineering assistance, respectively, provided—
					(A)at the direction of a public official acting in an official capacity; and
					(B)in response to or arising out of a declared Federal, State, or local emergency or disaster, whether
			 the assistance is provided before or after the formal declaration of
			 emergency or disaster.
					(c)Relationship to State law
				(1)PreemptionThis section preempts the laws of any State to the extent that such laws are inconsistent with this
			 section, except that it does not preclude a State from providing a higher
			 amount of protection from liability, or from providing reimbursement for
			 costs or expenses as authorized by State or local law.
				(2)Workers compensationThis section does not apply to liability under workers compensation laws.
				
